DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks (Pg. 10), filed on 3-17-2021, with respect to the amended feature of claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kudernatsch et al. (DE-19,853,834), in view of Denda et al. (US-2015/0,273,766). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 20-24, 35 & 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kudernatsch et al. (DE-19,853,834, hereinafter Kudernatsch), and in further view of Denda et al. (US-2015/0,273,766, hereinafter Denda) Regarding claim 20, 	
A fabrication device comprising: 
a build platform for production of a 3-dimensional solid component; 
a powder transfer system configured to deliver a layer of a powder material to the build platform; 
a resin supply system configured to infuse a photocurable resin into a work area of the layer of the powder material; and 
an imaging system configured to selectively irradiate the photocurable resin in the work area to at least partially solidify a layer of the 3-dimensional solid component,
wherein the resin supply system is configured to move across the build platform and infuse the photocurable resin to the powder material via a continuous flow such that the photocurable resin is in contact with both of the resin supply system and the powder material.
Kudernatsch teaches the following:
([0038]) teaches depositing a layer of a pourable particulate material in an area on a construction base
([0038]) teaches that the application device 1 has a particulate material feed 21 and a slide device 22. See (Fig. 2 & 3)
([0041]) teaches a spray device 4 is arranged above the construction base 1. ([0011]) teaches a full-surface application of a binder material to the layer of particulate material.
([0011]) teaches a full-surface application of a binder material to the layer of particulate material. ([0012]) teaches that the full-surface application of the binder material is understood to mean an application using an application technique that is not suitable for selective application.

Regarding claim 20, Kudernatsch is silent on the following limitation(s):
(d)

It should be noted that Kudernatsch mentions that selective laser sintering process (SLS) are known in the art, ([0004]). However, that the set up required for laser systems is large, the materials that may be implemented with laser is limited, and the achievable part size is limited, ([0005]). However, this art is over 20 years old and many advantages 
In analogous art for the fabrication of 3D article, Denda suggests details regarding implementation of laser a means for curing binder material deposited on a particulate material, and in this regard Denda teaches the following:
([00135]) teaches that the energy irradiation mechanism 150 includes an energy source 151 that generates energy (e.g., light or heat), and a minor 152 that applies the energy supplied from the energy source 151 to the opening 111 of the processing section 110. The energy source 151 is implemented by a laser, a UV source, a heater, or the like. With ([0149]) summarizing a powdered base material (e.g., gypsum, ceramic, starch, or metal) in a layer, partially applies a liquid material (binder) that binds the base material, and cures the liquid material by applying energy to produce an object.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manufacturing processing method for the fabrication of 3D objects that implements a particulate base layer material that is followed by the full-surface application of a binder material to the layer of particulate material, of Kudernatsch, by implementing a laser in-place of a hardener that selectively applied as a means for curing the binder material as taught by Denda, due to KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).

Regarding claim 21, 	
Wherein the powder transfer system comprises: 
a powder hopper; and 
a powder dispenser in communication with the powder hopper and configured to deliver the powder material from the powder hopper to the build platform.
Kudernatsch teaches the following:
& b.) ([0038]) teaches that the application device 1 has a particulate material feed 21. Via the particle material feed 21, pourable particle material is applied to the construction base 1. (Fig. 2) depicts the fabrication device. Accordingly, the particulate material is held in the particle material feed (hopper) and dispensed 
Regarding claim 22, 	
Wherein the powder transfer system is configured to control a thickness of the powder material on the build platform.
Kudernatsch teaches the following:
 ([0020]) teaching that the layer thickness can be changed from layer to layer. 
Regarding claim 23, 	
Wherein the powder dispenser comprises at least one roller that is movable to transfer the powder material from the powder hopper to the build platform
Regarding Claim 23, Kudernatsch teaching the fabrication of 3D articles via the deposition of a powder material followed by the full-surface application of a binder material to the layer of particulate material with a particle material feed and application device for dispersing the particulate material, in analogous art for the fabrication of 3D article through the supplying of a powdered base material to a stage, applying a liquid material that includes the resin material that binds powder particles in the powdered base material, and curing the liquid material to form the unit layer, Denda suggests details regarding implementation of a roller as a means for dispersing the powder material to form a powder layer, and in this regard Denda teaches the following:
([0133]) teaches that he supply mechanism 140 supplies the resin powder from the supply section 120 to the processing section 110. The supply 140 is a roller that has a cylindrical shape, and extends along the Y-direction. The roller is moved parallel to the XY plane while rotating and coming in contact with the connection surface 130. The supply mechanism 140 has a function of supplying the resin powder from the supply section 120 to the processing section 110.
The same rejection rationale, case law and analysis that was used previously for claim 20, can be applied here and should be referred to for this claim as well.
Regarding claim 24, 	
Wherein the powder transfer system comprises a powder leveling blade configured to move across the build platform to produce [[a ]]the layer of the powder material.
Kudernatsch teaches the following:
([0038]) teaches that with the slide device 22, the applied particulate material can be evenly distributed.
Regarding claim 35, 	
Wherein the area of the work area is less than an entire area of the layer of the powder material.
It should be noted that Kudernatsch in (Fig. 1) depicts the structure of the layer structure produced when the method is carried out before the non-solidified portions of 
Regarding Claim 35, Kudernatsch teaching the fabrication of 3D articles via the deposition of a powder material followed by the full-surface application of a binder material to the layer of particulate material with a particle material feed and application device for dispersing the particulate material, in analogous art for the fabrication of 3D article through the supplying of a powdered base material to a stage, applying a liquid material that includes the resin material that binds powder particles in the powdered base material, and curing the liquid material to form the unit layer, Denda suggests details regarding the size and area in which powder is consolidated, and in this regard Denda teaches the following:
 ([0143]) teaches that energy is selectively applied to the layer of the resin powder 180 deposited on the stage 113 while adjusting the energy irradiation angle using the mirror 152 (see FIG. 11). Highlighting, that the areas in which the laser has been applied is less than an entire area of the layer of the powder material.
The same rejection rationale, case law and analysis that was used previously for claim 20, can be applied here and should be referred to for this claim as well.
Regarding claim 38,
Wherein the imaging system is configured to irradiate the photocurable resin in accordance with a cross section in a digital model of the 3-dimensional solid component, such that the layer of the 3-dimensional solid component is shaped based upon the cross section.
It should be noted that Kudernatsch teaches that the selected sub-areas in which the hardener is applied correspond to the geometric cross-section of the component to be manufactured in the respective layer. the control of the movable metering device for the purpose of applying the hardener takes place on the basis of the geometric data of the component, which is available as a CAD file, ([0012])Regarding Claim 38, Kudernatsch teaching the fabrication of 3D articles via the deposition of a powder material followed by the full-surface application of a binder material to the layer of particulate material with a particle material feed and application device for dispersing the particulate material, in analogous art for the fabrication of 3D article through the supplying of a powdered base material to a stage, applying a liquid material that includes the resin material that binds powder particles in the powdered base material, and curing the liquid material to form the unit layer, Denda suggests details regarding the control and three-dimensional data preparation step implemented for fabricating the 3D article, and in this regard Denda teaches the following:
([0083]) teaches that step (S103) includes a step that supplies a material (including at least a resin material) for forming the object, and a step that cures the material. In the modeling step (S103), the material is supplied and cured based on the slice data generated from the three-dimensional CAD data to form a first layer. With ([0096]) teaches that the three-dimensional modeling device 100 includes a control section 40 that controls each mechanism based on the slice data.
The same rejection rationale, case law and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.
B.) Claim(s) 25, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudernatsch, in view of Denda, and in further view of Zhao et al. (CN-101,024,307, hereinafter Zhao)
Regarding claim 25, 	
Wherein the resin supply system includes one or more resin infusion channels in the powder leveling blade, 
wherein the one or more resin infusion channels are configured to infuse the photocurable resin into the powder material.
Regarding claim 25, Kudernatsch teaching the fabrication of 3D articles via the deposition of a powder material followed by the full-surface application of a binder 
& b.) (Abstract) teaches that, the present invention relates to a kind of photosensitive resin liquid surface height controlling of photocurable rapid shaping. (Pg. 1, ¶1} lines 2-6) teaches that the invention disclosed combines the control of a resin liquid level and the coating of a resin layer during a rapid molding process. Highlighting, the micro-pump controlled by the computer injects the resin in the attached groove into the scraper with a cavity through a flexible pipe. The horizontal movement of the scraper on the liquid surface of the main tank simultaneously controls the height of the resin liquid level and the coating of the resin layer on the surface of the workpiece. 
 	Zhao further suggests that the benefit of using a leveling blade mechanism in which resin can be deposited from an embedded flexible pipe is it allows for the uncured resin coating layer to be formed on the surface of the workpiece, such that only the bracket needs to be moved by a distance to reduce the thickness of the cured layer, while having a small effect on the fluctuation of the resin liquid level height of the main C.) Claim(s) 26, is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kudernatsch, in view of Denda, and in further view of Byrne et al. (US-2015/0,343,760, hereinafter Byrne)
Regarding claim 26, 	
Wherein the resin supply system comprises a roller that is configured to be coated with the photocurable resin and rolled across the layer of the powder material on the build platform.
Regarding claim 26, , Kudernatsch /Denda teaching the fabrication of 3D articles via the deposition of a powder material followed by the full-surface application of a 
([0006]) teaches that the invention disclosed if for a vascular network for printing a fluid onto a substrate is disclosed ([0072]) defines the "Substrate" as a products or materials on which indicia or fluids may be deposited, imprinted and/or substantially affixed. Substrates suitable for use and within the intended scope of include single or multi-ply structures. Other materials are also intended to be within the scope of the present, invention as long as they do not interfere or counteract any advantage presented by the instant invention. ([0021]) teaches FIG. 8 is a schematic representation of a rotating roll and vascular network in accordance with one embodiment of the present invention;
 	Byrne further suggests that the benefit of using a roller with a vascular network imbedded that allows for the deposition of resin onto a substrate, is it provides a means for a more precise fluid deposition as well as better registration of fluids, ([0108]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manufacturing processing method for the fabrication of 3D objects that implements a particulate base layer material that is followed by the full-surface application of a binder material to the layer of particulate material, of D.) Claim(s) 36, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kudernatsch, in view of Denda, and in further view of De Pena et al. (US-2016/0,325,496, hereinafter De Pena)
Regarding claim 36,
Wherein the area of the work area is substantially equal to an entire area of the layer of the powder material.
It should be noted that Kudernatsch & Denda each teach some variation on use of CAD as a means for controlling and program the curing means. With Kudernatsch teaching that the control of the movable metering device for the purpose of applying the hardener takes place on the basis of the geometric data of the component, which is available as a CAD file, ([0012]). Additionally, Denda teaching that the material is supplied and cured based on the slice data generated from the three-dimensional CAD data to form a first layer, and the material is supplied and cured over the first layer to form a second layer, ([0083]). Accordingly, it is understood that if the design called for 
Regarding Claim 36, Kudernatsch teaching the fabrication of 3D articles via the deposition of a powder material followed by the full-surface application of a binder material to the layer of particulate material with a particle material feed and application device for dispersing the particulate material, in analogous art for the fabrication of 3D article through the deposition of a powder-based build material and delivery of a coalescing agent upon that powder-based build material followed by a an energy source to apply energy to build material to cause the solidification of certain portions of the build material , De Pena suggests details regarding the size and area in which powder is consolidated, and in this regard De Pena teaches the following
([0042]) teaches that in some examples, the energy source 226 is configured to apply energy in a substantially uniform manner to the whole surface of a layer of build material. 
 	De Pena further suggests that the benefit of using an energy source that is configured to apply energy to the whole surface of a layer of build material, is it provides a means for helping increase the speed at which a three-dimensional object may be generated, ([0042]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the manufacturing processing method for the fabrication of 3D objects that implements a particulate base layer material that is followed by the full-surface application of a binder material to the layer of particulate material, of 
 				Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
	                                                      Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MTI gives sells a tool that comprises a doctor blade affixed to a slot die, that can be used to distribute a level layer onto a substrate.  
Tobias Fuerst (US-9,566,601) teaches a using a feed device that includes a discharge opening through which a resin paste is fed from the feed device into the doctor blade unit, 
Höchsmann et al. (US-10,695,954) teaches a coating device having a container defining an inner cavity for receiving particulate construction material (PM) which leads to an opening for outputting the particulate construction material. With the particulate construction material capable of comprising a binder.
Chapman et al. (US-5,626,919) teaches an arrangement for a leveling component that comprises two doctor blades 2173 and 2173' may be used, one on each side of the dispenser 2143, as illustrated in FIG. 21.

 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741


/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741